DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 18, 2020 has been entered.
 In that response, claims 1, 3, 4, 11, 13, and 20 were amended and claims 30, 31, and 33 were cancelled.  Claims 1, 3, 4, 11, 13-21, 26-29, and 32 are treated on the merits in this action.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 11, 13-21, 26-29, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over the ‘273 publication (US 2011/0189273).
Regarding claims 1, 3, 4, 11, 13-21, and 26-33, the ‘273 publication teaches methods of reducing LID and/or increasing ON time without troublesome dyskinesia by administering amantadine once daily to a subject suffering from Parkinson’s disease, comprising orally administering an extended release (ER) composition comprising 50-600 mg, e.g., 130-210 mg, 
The ‘273 publication teaches using “optional one or more binders, anti-tacking agents and/or solvents”, i.e., solvents needs not be used, or if used are removed (paras. 0109-10).  Therefore reciting the upper limit of an organic solvent appears prima facie obvious.  In other words merely reciting that which appears desirable, e.g., “the composition comprises less than 1000 ppm of a known carcinogen” is not considered as rendering the claims patentable.  
The ‘273 publication teaches a dissolution profile comprising “(i) not more than 25% dissolution at 2 hours, (ii) not more than 25-55% dissolution at 6 hours, and (iii) at least 80% dissolution at 12 hours, using a USP Apparatus II (Paddles) at 50 rpm with 500 ml water at 37° C” (para.0137).  Another dissolution measure at 6 hours may be 40-80% (paras.0201-02, 0213, 0219).  The ‘273 publication does not expressly disclose the percentage dissolved by hour 4, but reason dictates that it must be lie between the percentages at hours 2 and 6.  These are summarized in the table below.

Hour 2 
4 
6 
12 
the ‘273 publication
≤ 25%
≤ 25 - ≤ 55% or
≤ 25 – 40 %
≤ 25 - 55% or 
40 - 80%
≥ 80%
Fig.1 “C”
~ 3
~18
~43
~90
Claim 1
0-10 (i)
3-14 (ii)
23-40 (iii)
≥ 80 (iv)
3
≤ 10
5-13
20-43
≥ 80
4
≤ 9
3-14
20-43
≥ 82


about 18% by hour 4, about 43% by hour 6, about 65% by hour 8, and about 90% by hour 12.  (Applicant’s Table 3 lists close values for “Type C” which Applicant discloses is identical to the ‘273 publication’s formulation C).  Thus Figure 1 shows three of the four cumulative dissolution criteria now in claims 3 and 4 (as well as the 8-hour cumulative dissolution percentage previously recited in these claims, see, e.g., Nov. 8, 2019 amendments).  For claim 1, two of the ‘273 publication’s formulation C meets the recited percentage ranges ((i) and (iv), with 6 hour-cumulative percentage of 43, close to the recited 40%).  However the ‘273 publication’s teaching is not limited to its formulation C.  
The ‘273 publication’s composition has a single dose Tmax of at least 8 hours and most preferably 11 to 13 hours (para.0086; claim 6) which is within the present claims’ 11-19 hours.  AUC0-inf  is 40 to 75 ng*h/ml per mg of amantadine after a single dose administered in a fasted state (paras.0040, 0195-97; claim 12).  A fractional AUC from 0 to 8 hours is about 5 to 15% of AUC0-inf, i.e., including 2 ng*h/ml per mg of amantadine.  The Tmax range lies within that in the present claims, and the AUC0-inf substantially overlaps that in the present claims.  
While the ‘273 publication does not appear to limit these parameters to subjects who were dosed in the morning or evening, the time of the day is not seen to affect the Tmax and AUC0-inf to a significant degree absent some indication to the contrary.  Furthermore the presently claimed method is not limited to orally administering the composition to the subject with Parkinson’s disease at any specific time of the day. 
Regarding claims 13, 14, and 18-2,0 the ‘273 publication teaches “a fractional AUC from 0 to 4 hours that is less than 5% of AUC0-inf, a fractional AUC from 0 to 8 hours that is about 5 to 0-inf, a fractional AUC from 0 to 12 hours that is about 10 to 40% of AUC0-inf, a fractional AUC from 0 to 18 hours that is about 25 to 60% of AUC0-inf, …” (para.0197).  Therefore the ‘273 publication teaches overlapping ranges for fractional AUC from 0 to 4 hours and 0 to 12 hours, and the identical range for 0 to 8 hours as in instant claims 13, 14, and 18-20.  Furthermore regarding the fractional AUC from 0 to 8 hours the ‘273 publication teaches “about 5% of AUC0-inf ” which would include the upper limits of the relevant ranges in instant claims 13, 15-17, and 20.  In view of these express teachings, and the absence of specific tangibles that attain the recited pharmacokinetic profiles recited in the present claims 11 and 13-20, they claims are not seen as overcoming prima facie obviousness over the ‘273 publication.
The ‘273 publication does not expressly disclose cumulative dissolution of 3% to 14% or 5% to 13% in 4 hours as recited in independent claims here, and the specific fractional AUC ranges recites.  However as noted above the ‘273 publication expressly discloses overlapping ranges for hours 2, 6, and 12, and by implication an overlapping range for hour 4.  One of ordinary skill in the art at the time of the filing would have recognized the dissolution profile and pharmacodynamic parameters as result-effective variables.  For result-effective variables, in the case where claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP § 2144.05 (citations omitted).  Furthermore, optimization within prior art conditions or through routine experimentation does not support patentability absent comparative evidence of criticality of the claimed range.  See MPEP § 2144.05 (II) (citations omitted).  
Regarding claims 21, 26-29, and 32, the ‘273 publication teaches compositions comprising coated pellets comprising amantadine hydrochloride at a suitable dosage, e.g., 110 mg, in a capsule shell (e.g., para.0208).  Two such capsules are administered simultaneously . 

Response to Arguments
Applicant's arguments filed December 18, 2020 have been fully considered but they are not persuasive. Regarding the organic solvent content, Applicant’s argument and disclosure that GOCOVRI® contains “NMT 5000 ppm” of isopropyl alcohol as residual solvent is noted.  (Remarks, 11-12, 0December 18, 2020, Exhibit at p. 2 of 3.)  
“NMT” or “not more than” 5000 ppm is less than 6000 ppm.  Therefore Applicant is requested to provide the dissolution profile of GOCOVRI®, i.e., to determine whether the present claims’ patentability is affected by GOCOVRI®’s commercial availability or patents issued thereon.  
Further, both Types C and D comprise “Trace” amounts of isopropyl alcohol according to Table 1 and 2 in the specification.  The upper limit of “Trace” amount appears undisclosed.  However Applicant argues that the when the process in Example 1 of the ‘273 publication results in over 6000 ppm whereas Type D, prepared according to Example 2 in the present application results in 1051 ppm isopropyl alcohol.  (Remarks, 12.)  If there are material differences in the processes of Examples 1 and 2 that result in significantly reduced level of residual organic solvent then it should be recited in the claims to overcome prima facie obviousness regarding the “merely desirable” limitation.  


However as noted before the evidence of non-obviousness must be reasonably commensurate in scope with the claimed invention.  MPEP § 2145 (citations omitted). Type D formulation exhibits but one discrete value within the recited dissolution percentage ranges for each time point recited in the present claims.  Some basis to extrapolate the single cumulative dissolution percentage value of Type D formulation to the recited range at each time point is needed.  This is especially so given that Types C and D exhibit relatively minute differences between hours 2 and 10 (Fig.1 of disclosure).  
It must be noted that the recited ranges are so broad as to cover embodiments where the % change and the amount released would be well over 8% seen in Type C.  For example a 0% dissolution in 2 hours and a 13% dissolution in 4 hours, both of which are within the recited ranges in the independent claims presently pending, means an increase of 13%, which is close to the 16% increase seen with Type C.  It is questionable that such an example formulation, which the present claims read on (as does the ‘273 publication with its teaching on the other claim limitations), would exhibit an adverse event profile similar to Type D.  In other words, the dramatic difference between Types C and D seen in hours 2 and 4 is not recited in the present claims.  

CONCLUSION
No claim is allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. SARAH PARK/
Primary Examiner, Art Unit 1615